A daughter was born to John Cudney and Berneda Cudney, his wife, on April 14, 1926. On December 7, 1926, proceedings for adoption and change of name of the child were had in the probate court of the county, pursuant to 3 Comp. Laws 1929, § 15951. A guardian ad litem was appointed for Mrs. Cudney, who was not then of full age. The parents and the guardian ad litem
duly consented to the adoption, and the proper statutory instrument was executed by defendants, the adoptive parents. Due investigation and report being made, the probate court made due order of adoption, 3 Comp. Laws 1929, § 15955, containing a finding of genuineness *Page 112 
of consent of the natural parents, and the other usual findings of good moral character of the adoptive parents, the suitableness of the home, and respecting the welfare of the child. The defendants took, kept, and cared for the child. Mrs. Cudney, divorced from Cudney, married again, and she, as Berneda. Shepherd, on May 13, 1931, filed this bill to set aside the adoption proceeding, the only allegation of the bill, meriting mention and supported by proof, being that her consent was due to threats, coercion, and duress of her former husband.
The bill was dismissed. Plaintiff has appealed.
If plaintiff's complaint is not in fact established, then there is, on this record, no infirmity in the proceeding, and the decree is right. So other questions may be passed. Plaintiff's testimony as against her former husband has some support, but the circumstances of her going to the probate court room with Mrs. Jensen, one of the defendants, and not in company of her husband, of absence of complaint by plaintiff until long after the fact and when her circumstances had changed, together with the testimony of other witnesses, including the judge of probate, lead to accord with the trial judge in deciding the issue of fact against plaintiff.
No other question need be discussed.
Affirmed, with costs.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 113